Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on January 27, 2021 and supplemental response filed February 2, 2021 are acknowledged and have been entered.  Claims 2 and 20 have been canceled.  Claims 1 and 13 have been amended.  Claims 21 and 22 were newly added with the January 27, 2021 response.  Claims 1, 3-19 and 21-22 are pending.

Allowable Subject Matter
Claims 1, 3-19 and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in view of the amendments to the claims and in view of the January 2021 interview were persuasive.  More broadly, claim 1 as amended now require a phase change material that melts at a predetermined temperature and maintains the temperature during heating.  Further, the method of claim 13 requires that that the method is carried out using an enclosure that is lined with the same kind of phase change material as recited in claim 1.  These changes distinguish over the art because the waxes taught in the prior art do not meet the limitations of the phase change material as claimed and as amended.  There is no prior art which teaches or suggests the limitations of the method as claimed. Therefore, the claims are novel and non-obvious and in condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM